Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 1 of 38 PageID# 352



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

QUILL INK BOOKS LIMITED, a
foreign corporation,

       Plaintiff,
                                                    Civil Action No. 1:19-cv-00476 LO MSN
v.
                                                           JURY TRIAL DEMANDED
RACHELLE SOTO A/K/A ADDISON
CAIN, an individual,

       Defendant.

                              FIRST AMENDED COMPLAINT

       Plaintiff, Quill Ink Books Limited (“Quill”), by its undersigned counsel, states the

following as its First Amended Complaint against Defendant, Rachelle Soto a/k/a Addison Cain

(“Cain”), in accordance with the Orders entered by the Court on August 9, 2019 (order, inter alia,

dismissing state-law claims based on activities in filing “take-down notices” under the Digital

Millennium Copyright Act (“DMCA”), 17 U.S.C. § 512, as pre-empted by the Copyright Act and

permitting filing of Amended Complaint), August 15, 2019 (Amended Order permitting filing of

Amended Complaint) and on August 19, 2019 (setting time for filing), reserving its exception to

the Orders dismissing, in part, the original Complaint:

                                 NATURE OF THE ACTION

       1.      This is a civil action brought by Quill, a foreign corporation and publisher, against

Cain, an author of “Dark Romance” and other novels published under pseudonyms.

       2.      These claims arise out of actions taken by Cain, alone and in conspiracy with her

Virginia-based publisher ABCD Graphics and Design, Inc., d/b/a Blushing Books (“Blushing

Books”), to defame Quill and its MYTH OF OMEGA series written under the “Zoey Ellis” brand of
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 2 of 38 PageID# 353



books, and to interfere with Quill’s business and profession by falsely claiming Quill’s MYTH OF

OMEGA series plagiarized Cain’s book(s). Pursuant to the Order of the Court dated August 9,

2019, as amended August 15, 2019, this First Amended Complaint bases all state-law claims (i.e.,

for defamation, for interference with business, and for statutory conspiracy) on actions other than

the filing of any DMCA take-down notice.

       3.      However, one principal vehicle of Cain’s conspiracy with Blushing Books and her

campaign to defame Quill was the filing of intentionally and materially false notices (“take-down

notices”) with a large number of Quill’s online vendors under the Digital Millennium Copyright

Act (“DMCA”), 17 U.S.C. § 512. This resulted in interference with Quill’s distributor contract

with Draft2Digitial and caused vendors such as Barnes & Noble, iBooks, and perhaps a dozen

additional outlets to remove Quill’s books from sale. Although the distributor and vendors

eventually examined Cain’s claims of copyright infringement and plagiarism and —realizing those

claims were false—began to sell Quill’s books again, Quill has been, and continues to be, damaged

in its business and reputation. Cain’s take-down notices themselves contained intentionally false

statements, and also contained an intentionally and materially false “comparison” of the works. In

addition, Cain filed a takedown notice against the third book of Quill’s MYTH OF OMEGA series,

claiming it plagiarized her book(s) and infringed her copyright, before Quill’s third book was even

published, made available to, or seen by Cain.

       4.      Separate and apart from her actions in making intentionally and materially false

statements in connection with the filing of the false DMCA take-down notices, Cain continued a

campaign of online vilification against Quill and its MYTH    OF   OMEGA series written under the

“Zoey Ellis” brand of books, making separate false and defamatory accusations of plagiarism and




                                                 2
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 3 of 38 PageID# 354



copyright infringement, and posting those allegations on social media where they are likely to be,

and are, shared and widely republished.

       5.      This action states a federal claim under Section (f)(1) of the DMCA, which creates

a cause of action in Quill’s favor based on Cain’s knowing and material misrepresentations in the

take-down notices that Quill’s books infringed Cain’s copyright. Quill also asserts state-law

claims of defamation and defamation per se, intentional interference with prospective and actual

business relations, and Virginia statutory conspiracy based on Cain’s actions other than filing the

false DMCA notices. Quill seeks compensatory and punitive damages, fees, and costs (as made

available to Quill under the DMCA and Virginia statute), as well as injunctive and other relief.

                                    JURISDICTION AND VENUE

       6.      Quill is incorporated under the laws of and has its principal place of business in

London, England. For diversity of citizenship purposes, Quill is a citizen of a foreign state.

       7.      Cain is a resident and citizen of Virginia.

       8.      This Court has jurisdiction over the federal-law claim in this action under the

Copyright Act, 17 U.S.C. §§ 101, et seq., and 28 U.S.C. § 1331.

       9.      The parties are of diverse citizenship. The amount in controversy exceeds the sum

or value of $75,000, exclusive of interest and costs. This Court has subject matter jurisdiction over

the state-law claims in this case pursuant to 28 U.S.C. § 1332(a)(2). Alternatively, this court may

exercise supplemental jurisdiction over the state-law claims under 28 U.S.C. § 1367(a), in that the

state law claims form part of the same case or controversy as the federal claims.

       10.     Personal jurisdiction over Cain exists, as Cain is a resident and citizen of the

Commonwealth of Virginia, residing within the territorial bounds of the Alexandria Division of

the Eastern District of Virginia.


                                                 3
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 4 of 38 PageID# 355



       11.     The activities underlying each of the claims in this action, while eventually being

placed into cyberspace, were performed by Cain and Cain’s co-conspirator Blushing Books in

Virginia.

       12.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

                      THE PARTIES AND THE TWO BOOK SERIES

       13.     Quill publishes works both in print and electronic form. Quill’s publications are

sold internationally through its distributor (Draft2Digital), Amazon, and other online vendors,

including Barnes and Noble, Apple iTunes, Rakuten-Kobo, and Google Play.

       14.     “Zoey Ellis” is a pseudonym used by Quill for the identification of a principal

author, a British subject resident in England, who is published by Quill, for the purposes of

publishing certain books.

       15.     This suit involves a fictional romance series, published by Quill, that draws

influences from an alternative universe (“AU”) known as “omegaverse.”

       16.     As described more fully below, the AU “omegaverse” evolved from fan fiction

published online at the beginning of this decade. No one owns the “omegaverse” or the various

tropes that define “omegaverse” stories, as Cain has admitted. There have been over sixty thousand

stories written and published online, by a number of authors likely in the thousands, using the AU

“omegaverse” since 2010.

       17.     Rachelle Soto uses the name “Addison Cain” as a pseudonym to publish certain of

her books, including books published by co-conspirator Blushing Books.

       18.     Cain writes across several literary genres. One of her series, initially placed online

and now available widely from online and other retailers as a hard-copy book, also takes place in




                                                 4
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 5 of 38 PageID# 356



the AU “omegaverse.” Cain has described her series as “dark romance without the romance,”

“suspense-filled omegaverse” and “mystery suspense thrillers.”

                                         BACKGROUND

                THE E-BOOK INDUSTRY AND “INDIE” WRITERS IN ROMANCE

          19.     Book publishing and distribution for years was dominated by the “Big 5”

publishing houses Macmillan, Hachette, HarperCollins, Penguin Random House Books and Simon

& Schuster. The advent of the Internet and development of small publishing houses and vanity

presses have created new distribution opportunities for independent, or “indie” authors.

Additionally, the availability of self-publishing software and related platforms gave “indie”

authors the means to publish and profit from the delivery of their own works published in electronic

format.

          20.     According to the Romance Writers of America, the estimated annual total sales

value of the romance market in 2013 was approximately $1.08 billion. In 2015, the romance novel

share of the United States fiction market was roughly 34%.

          21.     The surge of self- and small-press publishing has increased the number of self-

publishing authors in the romance genre. Indeed, until the methods used to choose best-sellers

were changed by the New York Times, its e-book bestseller list from 2014 to early 2017 was

consistently dominated by “indie” authors, i.e, independent authors who do not have a “Big Five”

publisher or self-publish their books.

          22.     The opportunity created by self-publishing has changed the way romance readers

buy books; their expectations about books, pricing and distribution; and the ways readers interact

with authors. Author visibility, reputation, and credibility are critical to self-publishing or “indy”




                                                  5
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 6 of 38 PageID# 357



success. An author’s social media presence on Facebook, Instagram, Twitter, and other social

media websites correlates directly with how well their books sell.

       23.     Selling books in the romance genre, especially for “indie” authors or authors with

small publishing houses such as Plaintiff, has become extremely competitive. This market

generally is self-regulated through industry standards, peer review, and compliance with the terms

of service given by book vendors.

                          THE OMEGAVERSE LITERARY GENRE

       24.     The AU omegaverse (or “Alpha/Beta/Omega,” “A/B/O,” or “Alpha/Beta/Omega

Dynamics,” as its slightly broader category is called) is a collection of related literary tropes that

have tended to develop and evolve in fanfictions written over the course of many stories by many

authors, including anonymous and pseudonymous authors.

       25.     Frankly, omegaverse stories are not for everyone, although they are broadly popular

and sold in major retail outlets. The overarching dynamic is that humans in the AU omegaverse

are categorized not only by gender but also by a second dynamic: whether they present as Alphas

(dominant, physically large, quick-tempered, natural leader) or Omegas (submissive, delicate,

calm, peace maker), with an undetermined number of “humans” being default Betas.

       26.     Omegaverse stories often involve romantic, sexual, or other pairings between

males. However, male and female pairings have existed in the sub-genre for some time and, in

particular, before publication of either of the series involved in this case.

       27.     Omegaverse has been described as a “perfect storm” of several popular fan fiction

(and romance) tropes,1 often including form-shifters (especially werewolves), soulmates,



       1
              Dr. Kristina Busse. 2013. “Pon Farr, Mpreg, Bonds, and the Rise of the
Omegaverse.” in Anne Jamison, ed., Fic: Why Fanfiction is Taking over the World, 293. Dallas,
TX: BenBella.
                                                   6
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 7 of 38 PageID# 358



“breeding” and hypersexuality, empathic or telepathic bonds, and biologically deterministic

hierarchical societies. As a term of folksonomy (rather than taxonomy), omegaverse is collectively

created and used by its fans, who are at liberty to include or exclude any aspect they like. No one

owns the omegaverse or its tropes.

       28.     To be recognized as an omegaverse, at least several of a large number of the

usually-recognized common omegaverse tropes need to be present. These include:

               •       Imprinting (the mythology within omegaverses often assumes there
                       exist certain “true” Alpha/Omega mate pairings, a perfect match of
                       eternal love, and the Alpha often “imprints” on his mate);

               •       Scenting (pheromones are excessive for Alphas and Omegas often
                       displaying their moods and affection);

               •       “Omega Heat Cycles” and “Alpha Rut” (a biologic necessity to
                       procreate);

               •       Mate Bonding (a permanent bond between the partners, often
                       because of imprinting and claiming bite);

               •       “Claiming Bite” (the Alpha marks the Omega during mating);

               •       Knotting (a physiological condition experienced by the Alpha
                       during mating to aid in impregnation);

               •       Pregnancy (on the part of males – often called mpreg – as well as
                       females).

       29.     Omegaverses share many other commonly used terms and ideas, such as “nesting”

(the need to prepare a place for heat and conception), “heat suppressants” (often used to hide one’s

Omega status or simply not to experience heats), and Omega “sanctuaries” (a place where Omegas

may experience their “heat” without the intrusion of Alphas).

       30.     By most accounts, omegaverse arose as a specific sub-genre in 2010-2011 and

acquired its name late in 2011. A/B/O started as an anonymous fan fiction community for the

television show Supernatural, and quickly grew popular enough to become an identifiable genre
                                                 7
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 8 of 38 PageID# 359



with its own recognizable tropes. Within two years, the sub-genre had spread to dozens of other

fandoms. For example, on the multi-fandom collection, Archive of Our Own, about 2,000 stories

were tagged A/B/O by 2013. The sub-genre’s popularity grew exponentially; by 2018, more than

40,000 works had been tagged A/B/O.

       31.     Although the majority of omegaverse stories employ a male-male sexual dynamic,

by 2013, about 10% were labeled male/female. A June 13, 2011 story is recognized as the first

male/female story that followed clear omegaverse tropes and terminology.2 Archive of Our Own

hosts several longer omegaverse stories about Alpha males and Omega females written in 2012,3

including novel-length male/female stories from 2014.4 In 2014, the mainstream feminist blogging

site Jezebel featured an article explaining omegaverse to its readers.5

       32.     The quick dissemination of omegaverse tropes across many popular fan fiction

fandoms helped spread the popularity of omegaverse to male/male commercial romances (often

written by fan fiction authors). Meanwhile, some established male/female commercial romance

also grew in popularity in the 2000s, including that of the shifter (often werewolves, such as




       2
                Tebtosca. 2012. “Just Keep Breathing With Me.” Livejournal. Available
https://tebtosca.livejournal.com/20794.html.
       3
                Tristesses. 2012. “All Reason Aside, I Just Can’t Deny.” Archive of Our Own.
https://archiveofourown.org/works/583600. Hotchoco195. 2013; “Strangers and Soulmates.”
Archive of Our Own. Available https://archiveofourown.org/works/605274.
       4
                Rector. 2014. The Encounter Series. Archive of Our Own. Available
https://archiveofourown.org/series/106793. KristinStone. 2015–. Living and Breathing in Flint
Series. Archive of Our Own.
       5
               Mark Shrayber. “‘Knotting’ Is the Weird Fanfic Sex Trend That Cannot Be
Unseen.” Jezebel. June 18. Available at https://jezebel.com/knotting-is-the-weird-fanfic-sex-
trend-that-cannot-be-u-1606931767.


                                                 8
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 9 of 38 PageID# 360



Patricia Briggs’ ALPHA    AND   OMEGA Series [2007–15]) and that of the hyper-masculine Alpha

hero, which romance writer Doreen Owens Malek describes as a “strong, dominant, aggressive

male brought to the point of surrender by a woman.”6

                                   FACTUAL ALLEGATIONS

       33.     On January 18, 2018, Quill published Crave to Conquer, the first book in Quill’s

omegaverse series under the Zoey Ellis brand of books collectively titled MYTH OF OMEGA. The

series is set in an imaginary land where magic is potent. The series is predicated on the use of

shifting-viewpoint narration, so that the reader successively is made privy to each main character’s

thoughts, feelings, and perspectives. Crave to Conquer chronicles a fantasy romance between a

female heroine (an Omega) and a male anti-hero (an Alpha). Quill’s fantasy romance eventually

results, in the third book, in a classically “happily ever after” ending.

       34.     Each of these characteristics distinguish Plaintiff’s initial book, as well as the

second and third books in Plaintiff’s series, sharply from Defendant’s earlier-published three-book

series ALPHA’S CLAIM, which is a dark work, dystopian, future-earth, domed-society, science-

fiction series, which ends in the presumed deaths of both lovers and which does not shift the

internal narrative viewpoint.

       35.     On March 20, 2018, Quill published Crave to Capture, the second book in the

MYTH OF OMEGA series, which is a continuation of the first book that further chronicles the Omega

and Alpha’s journey together.




       6
             Doreen Owens Malek. 1992. “Mad, Bad, and Dangerous to Know: The Hero
as Challenge.” In Jayne Ann Krentz, ed. Dangerous Men and Adventurous Women:
Romance Writers on the Appeal of the Romance. University of Pennsylvania Press. 74.

                                                  9
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 10 of 38 PageID# 361



        36.     On May 23, 2018, the third book in Quill’s series, Crave to Claim, was published,

 and happily concluded the Omega and Alpha’s romance.

        37.     Each of the three books in the MYTH OF OMEGA series were properly submitted for

 registration under the Copyright Act of 1976; the Copyright, Designs and Patents Act of 1988; and

 subject to the protection of the Berne Convention for the Protection of Literary and Artistic Works.

 In contrast, Cain’s initial ALPHA’S CLAIM book first applied for registration two days before the

 false DMCA take-down notices were issued to sellers by Cain and her co-conspirator publisher—

 and two years after publication.

        38.     Quill’s MYTH OF OMEGA series has been released for sale through various online

 vendors, including Amazon, Barnes and Noble, iTunes, Apple, Rakuten-Kobo and Google Play.

           CAIN’S CONSPIRACY TO DESTROY QUILL’S MYTH OF OMEGA

                Summary Allegations- Filing of False DMCA Take-Down Notices

        39.     Promptly upon Quill’s release of the second book in the MYTH OF OMEGA series,

 Cain, acting and conspiring together with her publisher, prepared and sent a take-down notice

 under the DMCA to various online vendors, on or after April 19, 2018. These take-down notices

 were substantively identical, and those Quill has reviewed include the identical material

 misrepresentations, in hac verba. Quill does not know precisely how many take-down notices were

 sent after the publication of the second book of Quill’s MYTH OF OMEGA series, but believes it to

 be over a dozen and perhaps as many as fifteen. Such notices were sent to Draft2Digital, Amazon,

 Barnes and Noble, iTunes, Apple, Rakuten-Kobo, Google Play, and others. A representative

 sample of Cain’s April 2018 take-down notices, which this First Amended Complaint refers to as

 the “First Round” of notices, is included as Exhibit 1 to this First Amended Complaint and

 incorporated into it. The First Round of take-down notices knowingly and falsely claimed that the


                                                 10
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 11 of 38 PageID# 362



 first two books of Quill’s series plagiarized and infringed the copyrights of the first two books of

 Cain’s series, and maliciously defamed Quill.

        40.     Under the DMCA, an online seller which receives a DMCA take-down notice

 alleging copyright infringement generally is immune from liability if it ceases selling the allegedly-

 infringing items. Accordingly, promptly upon their receipt of Cain’s First Round of notices, certain

 resellers immediately stopped selling Quill’s MYTH OF OMEGA series, more specifically the two

 books of the series available at that time.

          Cain’s Actions with Blushing Books— Filing of First Round DMCA Notices

        41.     On April 16, 2018, Quill’s then recently-published second book came to the

 attention of Cain. Cain, in describing Quill’s series to Cain’s publisher Blushing Books on that

 date, admitted in writing, “Since it’s not outright plagiarism, I don’t think there’s anything

 than can be done. . ..” (Emphasis added.)

        42.     Later on April 16, 2018, Cain again wrote to her publisher, acknowledging that

 Quill’s work was “not dystopian, but in a fantasy world with magic. . ..” Cain noted that Quill’s

 book “did not acknowledge me. If she had, I would not have been so pissed.” Cain particularly

 suggested several “similarit[ies] in plot” including “Omegas are disappearing = Omegas are

 starving,” and Cain concluded, “she did not quote any of my exact phrasing, so there really is

 probably nothing we can do.” (Emphasis added.)

        43.     Nevertheless, and despite her recognition that Quill’s works did not plagiarize

 Cain’s work, on April 17, 2018, Cain instructed her publisher to “send a DMCA [take-down notice]

 to Amazon” regarding Quill’s two books.

        44.     Also on April 17, 2018, Cain’s publisher advised her to file for a registered

 copyright on Cain’s first book, which had never been done.


                                                  11
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 12 of 38 PageID# 363



        45.     On April 18, 2018, Cain’s publisher told Cain that Blushing Books was working on

 the draft DMCA take-down notice. Her publisher warned Cain that Quill might file a counter-

 notice, and “[w]e may not be able to get yours [Cain’s books] back up.” Cain directed her publisher

 to proceed nevertheless, relying on Quill’s assumed lack of sophistication: “I don’t think she’ll

 know how to do that. And if she does, we’ll sue. I applied for the copyright last night. . ..”

 (Emphasis added.)

        46.     Later on April 18, 2018, Cain provided her publisher with a list of purported

 similarities between Quill’s first book and Cain’s first book. This list, drafted by Cain, from a list

 given to her by a “friend,” was incorporated into the various First Round DMCA take-down notices

 essentially verbatim. Cain falsely asserted “I’m sure there are lifted lines, but I have not gone

 through it with a fine tooth comb.” In fact, Cain cannot identify a single “lifted” or copied line in

 any of Quill’s three books.

        47.     The “similarities” identified by Cain in this communication and in the subsequent

 First Round April DMCA take-down notices (as well as incorporated in the Second Round May

 DMCA take-down notices filed against Plaintiff’s third book) are either trivial (for example, in

 each story, the leader’s men follow the leader without question), or a trope inherent to the

 omegaverse (all “Alphas” who smell an “Omega” during estrous seek to mate with her), or are

 simply false and out of context. Several of these “similarities” are discussed in detail below.

        48.     None of the purported “similarities” are sufficient, standing alone or taken together,

 to assert a good-faith belief in copyright infringement. None of the similarities are evidence of

 plagiarism, or sufficient, standing alone or taken together, to assert a good-faith belief that Quill

 plagiarized Cain’s works. None of the similarities asserted in either the First Round April DMCA

 notices or the Second Round May DMCA notices purport to pertain to the second book of Quill’s


                                                  12
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 13 of 38 PageID# 364



 series, despite the demand in the First Round DMCA notices that sellers take-down both the first

 and second books.

        49.     Still, later on April 18, 2018, Cain’s publisher provided Cain a draft letter to

 Amazon for review, but cautioned, “I do believe that it’s in our best interests not to rush into this

 and make what we’re doing as strong and as ‘right’ as possible.” Cain’s publisher also advised

 Cain that, “for form’s sake, I believe the initial correspondence should properly be with [Quill],”

 giving Quill 72 hours’ notice prior to the filing of the DMCA take-down notice. Cain’s publisher

 also advised Cain, “I’d like you to really think about whether you want to do this. . . . [D]oing

 nothing is an option that should be on the table. However, if you want to go ahead with it, [Cain’s

 publisher] supports you 100%.”

        50.     Shortly after midnight, on April 19, 2018, Cain advised her publisher that she

 rejected her publisher’s advice to send an initial warning letter to the Quill. “File the DMCAs

 immediately to Amazon, iTunes, and [Barnes & Noble] . . .. If you want to write her afterward

 with demands to see her financials, by all means go for it.” (Emphasis added.) In that same

 communication, Cain advised her publisher that a “good friend” of hers had created the list of

 similarities after going “44% of the way through” Quill’s first book.

        51.     In that April 19, 2018 communication, Cain discussed her plan to conceal her role

 in pressing for the filing of the DMCAs. “I am prepared for the backlash. . .. To settle it down, I

 will deflect to [Cain’s publisher] and remain distant and naïve.” Cain stated that her response to

 inquiries would be that “[t]he publisher filed a DMCA. . .. This is out of my hands.” Cain also

 stated that any public internet post by her would be “deflecting to the publisher.” Later that same

 day, Cain’s publisher responded to Cain by stating, “I think your decision to hide behind [us] and




                                                  13
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 14 of 38 PageID# 365



 paint us as the instigators is how it absolutely should be. . .. All you have to say is ‘My publisher

 chose to take action. It was and continues to be out of my hands.’ Let people get mad at us.”

        52.     Later on April 19, 2018, Cain provided her publisher with a draft Facebook post,

 which Cain intended to post on the Internet “when the books come down and the inevitable

 backlash begins.” Cain asked her publisher to review that draft Facebook post and provide “any

 feedback.”

        53.     On information and belief, based on representations later made to Quill by certain

 resellers, Cain and her publisher issued the First Round take-down notices to a number of sellers

 on April 19, 2018.

        54.     The First Round take-down notices, and in particular the Dispute Comment as

 reflected in Exhibit 1, state a number of falsehoods, attributable to Cain and made in the DMCA

 notices pursuant to the agreement between Cain and her publisher, which violate 17 U.S.C. § 512

 as knowing and material misrepresentations by Cain and her publisher; the statements and

 “factual” analyses provided by Cain to her publisher also constitute knowing and material

 misrepresentations under that section:

                a.      “This book is plagiarized” with respect to the first book of the series, which

                        is false and which Cain previously admitted and recognized was false.

                b.      “This [first] book is . . . a copy of a book written by Addison Cain entitled

                        Born to be Bound [the first book of Cain’s series],” which is false and which

                        Cain knew was false, as even a cursory glance at the books would have

                        disclosed. Quill is informed, and based on such information believes and

                        alleges, that Cain was familiar generally with the contents of the first book

                        of Quill’s series and knew this material statement was false.


                                                  14
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 15 of 38 PageID# 366



            c.    “I have a list of sentences as well as plot line, story act [sic, probably “arc”],

                  etc. that are taken from Ms. Cain’s [first] book,” which is false, and which

                  Cain knew was false. The DMCA did not identify a single sentence taken

                  from Cain’s book; there are none, and Cain knew and has acknowledged

                  this material statement to be false.

            d.    “The only significant change we see is the POV has been changed from

                  Female to Male” in the first book, which is false. Quill is informed, and

                  based on such information believes and alleges, that Cain was familiar

                  generally with the contents of the first book of Quill’s series and knew this

                  material statement was false.

            e.    “This book is plagiarized” with respect to the second book of Quill’s series,

                  which is false and which Cain previously admitted and recognized was

                  false. None of the listed references to similarities between the works relates

                  to the second book of either series; all of the listed references to similarities

                  relate solely to the first books of the series.

            f.    “This [second] book is . . . a copy of a book written by Addison Cain entitled

                  Born to be Broken [the second book of Cain’s series],” which is false and

                  which Cain knew was false, as even a cursory glance at the books would

                  have disclosed.

            g.    “I have a list of sentences [from Quill’s second book] as well as plot line,

                  story act [sic, probably “arc”], etc. that are taken from Ms. Cain’s [second]

                  book,” which is false. The DMCA did not identify a single sentence taken

                  from Cain’s second book; there are none, and Cain knew and previously


                                             15
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 16 of 38 PageID# 367



                       acknowledged this. None of the references to “plot line” or “story arc” come

                       from, or are related to, the second book of Quill’s series; Cain knew this.

                h.     “The only significant change we see is the POV has been changed from

                       Female to Male” in the second book, which is false. Quill is informed, and

                       based on such information believes and alleges, that Cain was familiar

                       generally with the contents of the second book of Quill’s series and knew

                       this material statement was false, or alternatively was not familiar with the

                       contents of Quill’s second book and therefore made this statement

                       intentionally without any basis in fact or investigation.

        55.     The list of supposed similarities included in the First Round DMCA take-down

 notices, provided by Cain to her publisher and incorporated in the notices, are either false,

 misrepresented, or relate solely to common tropes in the omegaverse AU – or to common tropes

 in romance novels or other works dating to Shakespeare and earlier. These false statements and

 intentional misrepresentations, provided by Cain and made in the DMCA notices pursuant to the

 agreement between Cain and her publisher, violate 17 U.S.C. 512 as knowing and material

 misrepresentations; the statements and “factual” analyses provided by Cain to her publisher also

 constitute knowing and material misrepresentations under that section. Some examples are set

 forth below. References below to BtBB refer to Born to be Bound, the first book in Cain’s series,

 and references below to CtC refer to Crave to Conquer, the first book in Quill’s series:

                a.     “BtBB - The villain who had the audacity to call himself 'The Shepherd'

                       was massive, the largest Alpha she had ever seen. CtC - He was the largest

                       Alpha known in the Eastern Lands, and while it was a petty reaction for him

                       to have, he found it bothered something innate within him.” The large size


                                                 16
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 17 of 38 PageID# 368



                  of Alphas is an inherent part of the omegaverse trope, and appears in almost

                  all omegaverse universes, guides, and wikis. The Alphas are built that way,

                  which separates them from the Betas and Omegas. Furthermore, the Alpha

                  in CtC is recognized as the largest Alpha in the land, but the Alpha in BtBB

                  merely is the largest in the experience of the viewpoint character, who kept

                  herself hidden from Alphas. This distinction does not imply the same

                  meaning.

            b.    “BtBB - Sucking in a ragged breath, swaying as if her legs could not decide

                  which way to run, Claire whispered under her breath, "No... no, no, this

                  can't be happening." CtC - "No," Cailyn whispered, taking a step back. "No.

                  It can't . . .."” Failing suppressants is a common omegaverse trope. Shock

                  and disbelief at this happening will likely include the word, “No.” While

                  Cain’s character seeks the Alpha out to talk, her heat suppressants stop

                  working. In chapter 1 of Cain’s work, she is wearing clothing that interferes

                  with her scent, she approaches him and waits. In contrast, Quill’s character

                  uses magical blocks, not chemical suppressants; Quill’s character was not

                  wearing Beta clothing, and her blocks stopped work due to magical

                  interference in chapter 5, much later in the work.

            c.    “BtBB - Omegas had become exceptionally rare since the plagues and the

                  following Reformation Wars a century prior. That made them a valuable

                  commodity which Alphas in power took as if it was their due. CtC - "The

                  Omegas were dying," she said, bitterly. ... " The Omegas were dying at

                  unnatural rates before their disappearance." "There was a serious decline in


                                           17
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 18 of 38 PageID# 369



                  Omegas from first count to the last. There were too many deaths for it to be

                  a natural occurrence." This is an omegaverse trope. In many of these

                  universes, Omegas are extremely rare. A standard element of omegaverse

                  which has been included in many guides and wikis on the topic. Moreover,

                  the “rarity” in the two AUs is not at all similar; in one of the series Omegas

                  are truly rare, while in the other they are relatively plentiful, but simply in

                  hiding.

            d.    “BtBB: Protagonist is leader of a violent army that has taken over a city.

                  His men follow without question.” This ‘army’ is a violent band of criminals

                  that came from the underground. They are not all [A]lphas. “CtC:

                  Protagonist is leader of a violent army that has taken over a city. His men

                  follow without question.” The violent nature of an army in romance fiction

                  is neither uncommon nor a concept relevant to copyright infringement. The

                  army in Cain’s world are all trained warrior Alphas and a few had been

                  discovered to be spies, as shown as an example in the first scene (chapter

                  1). In Quill’s world, the protagonist is not a criminal nor is his army a group

                  of violent criminals that were trapped in an underground prison and

                  escaped, as in Cain’s world. And even in the real world, saying the men in

                  an army follow their leaders without question is commonplace, hopefully

                  not an element of a copyright claim.

            e.    “BtBB: Omegas are dying off from attacks by Alphas. They go into hiding

                  to survive.” This is incorrect and a knowing misrepresentation of Cain’s

                  own book. Blushing Books has stated that Omegas became rare due to


                                            18
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 19 of 38 PageID# 370



                  plague and war, not due to attacks by Alphas. Page 10 from BtBB “We are

                  starving. The Omegas need food.” “CtC: Omegas are dying off from attacks

                  by Alphas. They go into hiding to survive.” This is misleading. This is not

                  happening in the main plot of the book and is part of the deep background

                  history of the world. By the time this story takes place, Omegas are thriving

                  but hidden. They are stolen at a young age by Omega elders in order to

                  protect them (chapters 1 and 8).

            f.    “BtBB: Protagonist has Beta confidant as second in command. It is the only

                  Beta in the army. CtC: Protagonist has Beta confidant as second in

                  command. It is the only Beta in the army.” The relationship between the

                  Alpha and Beta in each story is vastly different. The Beta in CtC is the

                  protagonist’s childhood friend (revealed in book 2), whereas the Beta in

                  BtBB simply is a member of the army. In general, Betas tend to take

                  subordinate roles in an omegaverse as they do not have the temperament of

                  Alphas. In particular, in Quill’s universe, the male protagonist has a history

                  with the Beta from childhood. If there were no second in command of an

                  army of the size depicted at all, it would be illogical.

            g.    “BtBB: Claire (an Omega) approaches protagonist disguised as a Beta in

                  order to help the Omegas.” This is a knowing mischaracterization. In Cain’s

                  first book, Claire approaches the protagonist for food, shelter, and support

                  for her Omega friends by suppressing her Omega scent by use of clothes

                  and suppressants. She is discovered to be an Omega soon after her approach

                  in chapter 1. Forced sex between the couple happens very early in the story


                                            19
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 20 of 38 PageID# 371



                  arc—in chapter 1—as does the forced bonding by the Alpha. In Cain's world

                  an Alpha has to bite the Omega and the bond is forced (another omegaverse

                  trope). In Cain’s work an Alpha and Omega pairing is guaranteed to produce

                  a pregnancy and a child. “CtC: Cailyn (an Omega) approaches protagonist

                  disguised as a Beta in order to help the Omegas.” This is a misstatement of

                  fact. In Quill’s works, the Alpha protagonist approaches the Omega Cailyn

                  in chapter 1 while she is disguised as a Beta through use of magic. Cailyn

                  is spying on him to gain intelligence and information for the Omega cause;

                  she is one of many spies. This is preemptive action to find out what he

                  knows about Omegas (since the Alpha is looking for them), but she never

                  expected to work with him or even speak to him (chapter 3). She is not

                  seeking him out. She is hired by him and works with him (at his insistence)

                  in an undercover role for a period of three months before she is discovered

                  as an Omega in chapter 5. Sex between the couple first happens in chapter

                  7. No bonding happens in the first two books of Quill’s series. No biting or

                  bond is established, unlike the other series. The story arcs are entirely

                  disparate.

            h.    “BtBB: Shepherd takes advantage of the situation to make the Omega his

                  mate.” This takes place in chapter 1 and its forced by the Alpha. “CtC:

                  Drocco takes advantage of the situation to make the Omega his mate.” This

                  is flatly incorrect. In Quill’s world, the Alpha cannot initiate a mate pairing

                  (as revealed in chapter 8 of book 1). The Alpha does not make the Omega

                  his mate. No bonding happens until Book 3 (when it was initiated by Cailyn


                                            20
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 21 of 38 PageID# 372



                        the Omega heroine). And, book three was not available for publication when

                        the First Round DMCA take-down notices were filed. This particularity of

                        the bond is unique to Quill’s world and discussed at length in books 1, 2,

                        and 3. Any person actually reading at least the first book in its entirety

                        would have immediately known this.

        The “Second Round” Take-Down Notices—Third Book Not Even Published Yet

        56.     After the First Round take-down notices were sent, and from April 24, 2018, to

 May 16, 2018, Quill received multiple inquiries from its readers stating the MYTH OF OMEGA books

 were missing from online vendors. Because of these communications, Quill eventually learned of

 Cain’s highly-successful efforts to disrupt Quill’s book sales by filing the First Round DMCA

 take-down notice.

        57.     On April 26, 2018, Cain was informed that the seller iBooks had received Cain’s

 First Round DMCA take-down notice and was removing Quill’s two books from sale.

        58.     Later on April 26, 2018, after Cain had been advised that Barnes & Noble had also

 ceased sales of Quill’s first and second books, Cain complained to her publisher, “The preorder

 for book three is still up, though.”

        59.     Later on April 26, 2018, Cain directed her publisher and co-conspirator, “When

 they [sellers] do respond, let them know that book three needs to come down too. I don’t want

 her to make any more money off this series. #AngryAddison LOL [i.e., laughing out loud].”

 (Emphasis added.)

        60.     Later on April 26, 2018, Cain’s publisher responded, “Yea, I didn’t file anything

 on book three because I didn’t have proof to give them. I put what you gave me and the reviews

 all into one e-mail and complaint for books one and two, but with book three not out yet, I didn’t


                                                21
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 22 of 38 PageID# 373



 really see how we could ‘claim’ it was plagiarized and I didn’t want to take a chance.” (Emphasis

 added.)

           61.   Later on April 26, 2018, Cain directed her publisher and co-conspirator, “I want

 book three down too. Do you think we could make the argument that she cannot profit off of a

 story she already plagiarized? Does that make sense. She should [not] be allowed to keep writing

 in that universe at all.” (Emphasis added.) This argument, however, was never made, and Cain’s

 Second Round DMCA notice against Quill’s third book relied in no part whatsoever on any

 asserted similarities of Quill’s third book with any of Cain’s work – although it falsely

 misrepresented that it did.

           62.   On May 16, 2018, Cain, obviously frustrated and angered by a lack of action by

 sellers on Quill’s third book, provided a contact telephone number for Amazon to her publisher

 and directed her co-conspirator publisher, “Can we call them [Amazon]? Book three is going to

 go live soon, and I don’t want it being released.” (Emphasis added.)

           63.   At some time between April 26, 2018 and May 15, 2018, Cain combined with her

 publisher to generate and send to retailers another DMCA notice for Quill’s third book, Crave to

 Claim. An example of that “Second Round” notice is appended to this Complaint as Exhibit 2 and

 is incorporated herein by reference.

           64.   Cain’s Second Round DMCA notice asked sellers to cease selling the third book in

 Quill’s series. The Second Round notices prepared by Cain and her publisher knowingly and

 falsely misrepresented that the third book infringed Cain’s copyright; was sent to retailers, and

 resulted in the elimination pre-orders and the regular sale of Quill’s third book as infringing Cain’s

 copyright, all before Quill’s third book was even published or reviewed by Cain or her

 publisher.


                                                  22
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 23 of 38 PageID# 374



        65.     Cain’s Second Round DMCA notice contains the same list of purported, but

 intentionally misleading and false, “similarities” as the First Round notices. These false statements

 and intentional misrepresentations, provided by Cain and made in the DMCA notices pursuant to

 the agreement between Cain and her publisher, violate 17 U.S.C. § 512 as knowing and material

 misrepresentations; the statements and “factual” analyses provided by Cain to her publisher also

 constitute knowing and material misrepresentations under that section. While all of these

 statements of purported copyright infringement are materially false and misleading – and

 incorporated in this Complaint as part of Exhibit 2 verbatim – they also make the Second Round

 DMCA notices materially and intentionally misleading.

        66.      Without identifying whether they are drawn from the first, second, or yet-

 unpublished third book, Cain’s Second Round DMCA notice contains a handful of additional

 purported, but intentionally misleading and false, “similarities” as compared to the First Round

 notices. These additional false statements and intentional misrepresentations, provided by Cain

 and made in the DMCA notices by the agreement between Cain and her publisher, violate 17

 U.S.C. 512 as knowing and material misrepresentations; the statements and “factual” analyses

 provided by Cain to her publisher also constitute knowing and material misrepresentations under

 that section. While all of these statements of purported copyright infringement are materially false

 and misleading – and incorporated in Quill’s Complaint as part of Exhibit 2 verbatim – they also

 make the Second Round DMCA materially and intentionally misleading.

        67.     Examples of the false and misleading nature of the added “similarities” – which do

 not relate to Quill’s third book, the sole subject of the Second Round notice, but rather purport to

 compare the first book of each series – include the following:




                                                  23
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 24 of 38 PageID# 375



            a.    “BtBB: Once contacted, the other hidden Omegas betray Claire.” The

                  hidden Omegas in Cain’s first book betray Claire by hurting her, locking

                  her up, and giving her up to Shepherd, the Alpha. “CtC: Once contacted,

                  the other hidden Omegas betray Cailyn.” This is both misleading and mis-

                  stated. In Quill’s series, the hidden Omegas show Cailyn a mercy (as

                  understood by them and their plans, explained over the next two books) by

                  telling her to return to her Alpha, who is revealed to be her “true mate.”

                  Cailyn is shown to feel that it is a betrayal, but only because of the actions

                  of her Alpha earlier in the book. She also considers whether the Omegas are

                  right. But never in CtC did the Omegas contact the Alpha and betray her. It

                  is indicated that if they had had a more positive relationship, this 'betrayal'

                  by asking her to go back the her Alpha would be considered a kindness and

                  even a preferred choice (as confirmed and shown in the as-yet unpublished

                  third book of Quill’s series).

            b.    “BtBB: Omega begins to develop Stockholm syndrome, questions her

                  reactions and is confused. CtC: Omega begins to develop Stockholm

                  syndrome, questions her reactions and is confused.” Both books do

                  articulate logical and natural thoughts for someone to have while in

                  captivity. However, the Omega in CTC does not develop Stockholm

                  Syndrome. Rather, she hates the male protagonist and escapes as soon as

                  she can. She does not want to be with the protagonist because she has been

                  trained to believe that Alphas will hurt Omegas and make them breeding




                                            24
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 25 of 38 PageID# 376



                          machines. She doesn't develop emotional feelings for him until book 2,

                          whereas the Omega in BtBB develops feelings in book 1.

        68.        Cain’s Second Round notices also state the intentionally false and defamatory

 material assertions that the yet-unpublished third book of Quill’s series “are (sic) in violation of

 two books that we have published and are under copyright;” that the third book “concludes the

 with pilot (sic) and story arc that was stolen in book one and two;” that “I am including a list of all

 of the similarities in plot, and actions that take place between the hero and the heroine,” while none

 of those asserted similarities come from the third book; that “There are certain scenes in the book

 that are almost identical to Addison’s book,” when that book had not yet been published; that “The

 only significant change we see is the POV has been changed from Female to Male,” which is false;

 that Quill “has taken [Cain]’s sentences and paraphrased them and written a book of her ‘own,’”

 which is false; and a statement implying that Quill’s books “were a knock off” of Cain’s books,

 which is false.

        69.        These additional false statements and intentional misrepresentations, provided by

 Cain and made in the DMCA Second Round notices pursuant to the conspiracy between Cain and

 her publisher, violate 17 U.S.C. § 512 as knowing and material misrepresentations; the statements

 and “factual” analyses provided by Cain to her publisher also constitute knowing and material

 misrepresentations under that section. While all of these statements of purported copyright

 infringement are materially false and misleading – and incorporated in Cain’s Complaint as part

 of Exhibit 2 verbatim – they also make the DMCA false and materially and intentionally

 misleading.

        70.        On or about May 16, 2018, and thereafter, Quill was advised by various online

 vendors that take-down notices had been filed against all three books of the MYTH OF OMEGA


                                                   25
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 26 of 38 PageID# 377



 series, and accordingly, all three books had been removed from sale across their platforms. At this

 time, the third book of the MYTH        OF   OMEGA series, Crave to Claim, had not yet even been

 published.

        71.     Cain’s First and Second Round take-down notices only referenced the first book,

 Crave to Conquer, yet made allegations against the entire MYTH OF OMEGA series. No suggestion

 was made as to how the second book, Crave to Capture, infringed anything, and false claims were

 made that the third book, Crave to Claim, at that point unavailable, had been reviewed.

        72.     In an effort to cause various online vendors to remove the MYTH OF OMEGA series

 from sale, Cain directed and otherwise caused the filing of twelve (12) to fifteen (15) or more

 Second Round take-down notices.

        73.     Upon learning of the take-down notices, Quill promptly delivered counter-notices

 under Section 512(g) of the Copyright Act (“Counter-Notices”).

        74.     The Counter-Notices prompted the vendors to restore all of Quill’s publications to

 sale; however, the restoration process took, in some circumstances, upwards of several months.

 Plaintiff has lost substantial sales revenue from the filing of the knowing and materially misleading

 DMCA notices. Plaintiff’s reputation as a publisher of quality and marketable books has been

 injured, and continues to be injured.

        75.     On several occasions, business partners have informed Quill that the vendor refuses

 to work with Quill to sell Quill’s challenged books while there remains a pending claim of

 plagiarism. Other vendors have indicated that they cannot proceed with planned sales of Quill’s

 books while there is a pending claim Quill is a plagiarist.




                                                    26
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 27 of 38 PageID# 378



        76.     Cain’s take-down notices violated the Copyright Act, intentionally and maliciously

 damaged Quill’s reputation and resulted in financial losses, including, but not limited to, pre-

 release and ordinary book sales throughout the United States and internationally.

        77.     Following Cain’s take-down notices to various online vendors, Quill has been

 subjected to online harassment and defamation, including false and malicious claims of plagiarism.

 The forums in which the harassment and defamation occurred are both public and private online

 forums, and are all well-known within the dark romance fan faction communities.

                                  Continuing Acts of Defamation

        78.     Even after the Counter-Notices were filed and all three books in the MYTH           OF

 OMEGA series were reinstated—Cain continued to defame Quill with accusations of plagarism.

        79.     Quill initially filed suit against Cain and her publisher in the United States District

 Court for the District of Oklahoma, the location of one of the distributors to whom Cain had sent

 a take-down notice. Although that Oklahoma-based company stated, “We’ve been contacted by

 [Cain] regarding an infringement on her titles,” the Oklahoma federal court granted Cain’s motion

 to dismiss her from that case on the grounds of lack of personal jurisdiction. Cain resides in

 Virginia. Cain’s publisher remains a defendant in the Oklahoma case, which is scheduled for trial

 in September 2019.

        80.     In February 2019, on or about February 26, Cain published an online post on

 Facebook regarding the Oklahoma case. This post is directed to the thousands of “followers” for

 that page, and has been “shared” on hundreds of other pages unknown to the Quill.

        81.     The February 2019 Facebook post by Cain contained false and defamatory

 statements concerning the Quill, including that the Oklahoma lawsuit was “frivolous;” that “justice

 has prevailed . . . [because the Oklahoma law suit] has been rightfully dismissed;” that the


                                                  27
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 28 of 38 PageID# 379



 Oklahoma lawsuit was filed to “deflect criticism from the plagiarism of my work” and that Quill

 and Quill’s principal author “have already stolen enough from me.” These statements were placed

 on social media from a location in Virginia, where Cain and Cain’s Facebook account reside.

        82.     The statements in the February 2019 Facebook post by Cain constitute per se

 defamation under the common law of the Commonwealth of Virginia, were made with actual and

 legal malice, and constitute an overt act in furtherance of the continuing post-DMCA notice

 conspiracy between Cain and her publisher, in an effort by Cain to interfere with Quill’s business.

        83.     Cain posted an article on the Internet, dated March 11, 2019, titled “Nuisance

 Lawsuits, Bullying, and Lies. A Cautionary Tale.” A copy of this post is included as Exhibit Three

 to this Complaint and incorporated by reference. This article contained a number of intentional,

 malicious, and defamatory falsehoods about Quill’s trilogy, including:

                a.     “Zoey Ellis’ book infringed on my copyright of Born to be Bound.”

                b.     That Quill’s book constituted “theft of my [Cain’s] work.”

                c.     That what Cain was attempting to do was simply “to try and prevent

                       unauthorized uses of my works.”

                d.     That the Oklahoma lawsuit contained “every horrible lie one could think to

                       say about me.”

                e.     That Cain was required to respond to a subpoena requesting “research for

                       my book that she infringed.”

                f.     That Quill was “one bad player [trying] to change the rules of the game.”

        84.     The statements in the March 2019 online post by Cain constitute per se defamation

 under the common law of the Commonwealth of Virginia, were made with actual and legal malice,




                                                 28
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 29 of 38 PageID# 380



 and constitute a continuing act in furtherance of the conspiracy between Cain and her publisher,

 another effort by Cain to interfere with Quill’s business.

        85.     On March 20, 2019, Cain issued a Facebook post which included defamatory

 accusations of plagiarism against Quill and the defamatory statement, “Do I believe she plagiarized

 my story? Yes.”

        86.     Cain’s publisher has published another omegaverse series by Carolyn Faulkner

 called the ALPHA’S WOMAN Series (The Alpha’s Woman (July 12, 2017), Kosh’s Omega (Alpha’s

 Woman Book 2) (Nov. 1, 2017), Red’s Mate (Alpha’s Woman Book 3) (July 4, 2018)). The same

 allegations of Alphas being big, Omegas being rare, Omegas fighting their heat, dystopian society,

 Omegas hiding from the Alphas and trying to escape are all in these later published books.

 However, Cain accuses only Quill of infringement.

                     Republication of Cain’s Multiple Defamatory Statements

        87.     In March 2019, the DMCA take-down notice for the first two books of Quill’s

 series, prepared by Cain and sent by Cain with the cooperation and agreement of her publisher,

 was re-published from the Oklahoma Complaint by a web site named “In Between the Pages,” as

 part of an article titled, “DCMA [sic] and Ridiculous Lawsuits.” This republication was a

 foreseeable consequence of the preparation of the original DMCA take-down notice by Cain, in

 cooperation with and by agreement with her publisher, and constitutes a republication of the

 defamatory falsehoods contained in that DMCA.

        88.     On March 20, 2019, the DMCA take-down notice for the first two books of Quill’s

 series, prepared by Cain and sent by Cain with the cooperation and agreement of her publisher,

 was re-published from the Oklahoma Complaint, and was re-published by a web site maintained

 by “Golden Angel” as part of an article titled, “Omegaverse Copyrights, DMCA Abuse, and


                                                 29
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 30 of 38 PageID# 381



 Lawsuits.” This republication was a foreseeable consequence of the preparation of the original

 DMCA take-down notice by Cain in cooperation with and by agreement with her publisher, and

 constitutes a republication of the defamatory falsehoods contained in that DMCA notice.

         89.     On March 20, 2019, Cain’s Facebook post which included defamatory accusations

 of plagiarism against Quill and the defamatory statement, “Do I believe she plagiarized my story?

 Yes.” was re-published by a web site maintained by “Golden Angel” as part of an article titled,

 “Omegaverse Copyrights, DMCA Abuse, and Lawsuits.” This republication was a foreseeable

 consequence of Quill’s original publication of these statements, and constitutes a republication of

 the defamatory falsehoods contained in that Facebook post.

         90.     Cain’s March 11, 2019 article was republished on March 17, 2019, by a web site

 named “In Between the Pages,” as part of an article titled, “Addison Cain, Plagiarism, and

 Lawsuits.” This republication was a foreseeable consequence of the publication of the original

 March 11, 2019 article by Cain, and constitutes a republication of the defamatory falsehoods

 contained in that article.

         91.     Cain’s March 11, 2019 article was republished on March 11, 2019, by a web site

 “Go Fund Me” post, which as of the date of the filing of this Complaint has received over 850

 “shares.” The “Go Fund Me” post also repeats, some essentially pro hac verba, the defamatory

 falsehoods that:

                 a.      The Oklahoma litigation was a “nuisance law suit.”

                 b.      The DMCAs were “rightfully filed.”

                 c.      Quill “plagiarized [Cain’s] work.”

                 d.      That Quill was “one bad player [trying] to change the rules of the game.”




                                                 30
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 31 of 38 PageID# 382



        This republication, and the derivative defamatory statements on the “Go Fund Me” page,

 were a foreseeable consequence of the publication of the original March 11, 2019 article by Cain,

 and constitutes, as well, a republication of the defamatory falsehoods contained in that article.

        92.     On March 11, 2019, the defamatory falsehood that Quill plagiarized Cain was

 republished

        in a Tweet issued under the name of Jennifer Bene. The author described Cain as “[o]ne of

        my absolute besties” and stated that Cain “has been dealing with a [expletive deleted]

        nightmare” because Quill “filed lawsuits after she got caught #plagiarizing.” This

        republication was a foreseeable consequence of the publication of the original article by

        Cain, and constitutes a republication of the defamatory falsehoods contained in that article.

        93.     On May 21, 2018, Cain became aware of a forthcoming Quill series, also to be

 published under the “Zoey Ellis” brand. Cain immediately wrote to her publisher to elicit further

 concerted action to interfere with Quill’s business, saying, “What can we do to stop her spin off

 series?” [i.e., not the series that was the subject of the take-down notices.]

        94.     Cain’s publisher replied to her that same day (emphasis added):

                The problem is - as you say - you do not own Omegaverse.

                She’s lost her Apple account, though her other titles are still on
                B&N and Kobo. I don’t know what mechanism we can use to shut
                her down completely as an author, unless YOU want to try
                to trademark Omegaverse. (Which we might be able to get…)

                I think our best strategy right now is to push Amazon HARD. If she
                loses her account completely it will in effect shut her down.

                If you have a different / better plan or strategy please share it




                                                   31
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 32 of 38 PageID# 383



        95.     On May 31, 2018, Cain’s publisher wrote to an employee to seek information.

 When the recipient of the e-mail asked what she could do to help, Cain’s publisher directed her as

 follows, on June 3, 2018 (emphasis added):

                One thing you could do is buy book one of Zoey’s series, wait a
                few days, and then return it. Give the reason for the return as
                plagiarism and name Addison [Cain]’s series by name. Do NOT
                leave a review or any public comment on Zoey’s series, however.
                We are actively working with Amazon to get Z.E.’s books taken
                down but a few customer returns listing plagiarism can only
                help.

        96.     On July 9, 2018, Cain reiterated her desire to have her publisher to take additional

 steps to have Quill banned from any sales on Amazon, referring to a letter sent to Amazon. Cain

 wrote, “I'm also eager to make another move on Amazon. The original letter Sarah sent did not

 mention the lifted lines from BTBB. Perhaps it's time to send another letter? Otherwise I'm pretty

 sure they have completely brushed us off.”


                COUNT I – INTENTIONAL DMCA MISREPRESENTATION

        97.     Quill adopts and re-alleges each and every paragraph and title above as if set forth

 verbatim herein.

        98.     Cain prepared and filed two DMCA take-down notices, each of which contained

 knowingly false statements, and each of which materially misrepresented that Quill infringed

 Cain’s valid copyright in her works.

        99.     These DMCA notices were issued to Amazon, Barnes and Noble, iTunes-Apple

 and Rakuten-Kobo, and other parties, and resulted in the essential elimination of sales of each of

 the three volumes of Quill’s series.

        100.    Cain’s Second Round take-down notices represented that Cain had conducted an

 independent review of a book that had not been published—even though established law requires

                                                32
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 33 of 38 PageID# 384



 that for copyright violation to occur, there must be “text” or “work” that infringes the copyrighted

 work. Cain intentionally misrepresented that Crave to Claim, where the two main characters mate,

 have an infant daughter, rule their world together, and live happily ever after, violated the

 copyrighted text of Cain’s series wherein the heroine gets raped as orchestrated by the male ex-

 lover of the anti-hero (with whom the anti-hero had cheated), loses her baby and is left for dead,

 and the anti-hero is presumed to be dead.

         101.    Cain made all of these false and material allegations representing she had satisfied

 the requirements under the Copyright Act and that she was filing take-down notices in good faith.

         102.    Pursuant to 17 U.S.C. § 512(f), “[a]ny person who knowingly and materially

 misrepresents under this section . . . that material or activity is infringing. . . shall be liable for any

 damages, including costs and attorneys’ fees, incurred by the alleged infringer, by any copyright

 owner or copyright owner’s authorized licensee, or by a service provider, who is injured by such

 misrepresentation, as the result of the service provider relying upon such misrepresentation in

 removing or disabling access to the material or activity claimed to be infringing. . . .”

         103.    Cain has materially misrepresented that Quill’s material infringed Cain’s copyright.

 These multiple material misrepresentations were knowing.

         104.    Cain’s actions have caused Quill injury as set forth above and Cain is entitled to all

 relief afforded by law, including injunctive relief, damages, and costs and attorney’s fees incurred.

                            COUNT II - TORTIOUS INTERFERENCE
                              WITH BUSINESS RELATIONSHIPS

         105.    Quill adopts and re-alleges each and every paragraph and title above as if set forth

 verbatim herein.

         106.    Quill had valid and protectable prospective business relations and expectancies

 involving the sale of the MYTH OF OMEGA series as distributed through the various vendors.

                                                     33
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 34 of 38 PageID# 385



         107.    Cain had knowledge of Quill’s prospective business relations and expectancies.

         108.    Cain intentionally interfered with Quill’s prospective business relations and

 expectancies by causing a breach and termination of those relationships and expectancies, through

 her continuing defamation of Quill.

         109.    Quill had existing business relations involving the sale of the MYTH OF OMEGA

 series as distributed through the various vendors.

         110.    Cain intentionally interfered with Quill’s existing business relations by causing a

 breach and termination of those relationships, through her continuing defamation of Quill.

         111.    Cain’s interference was intentional, wrongful, and neither justified, privileged, nor

 excusable.

         112.    Cain’s actions were malicious and accomplished by means that were independently

 unlawful.

         113.    Cain’s interference caused Quill to suffer economic losses and other damages as

 set forth herein.

         114.    Quill is entitled to all relief afforded by law resulting from Cain’s wrongful and

 intentional interference with Quill’s prospective business relations and expectancies, including

 compensatory and punitive damages.

                                   COUNT III – DEFAMATION

         115.    Quill adopts and re-alleges each and every paragraph and title above as if set forth

 verbatim herein.

         116.    The claim for defamation is based on the statements pled in Paragraphs 80 through

 92 of this First Amended Complaint.




                                                  34
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 35 of 38 PageID# 386



        117.      The factual allegations regarding defendant’s participation in and preparation of the

 false DMCA notices are incorporated into this state-law claim not as the basis for substantive

 defamation liability, but rather as evidence of legal and common-law malice justifying an award

 of punitive damages.

        118.      Pleading in the alternative, if for any reason defendant and her publisher are not

 determined to have been co-conspirators, plaintiff alleges the statements made by the plaintiff to

 her publisher constitute defamation, as set forth above and as shown in haec verba in Exhibit 1

 and Exhibit 2.

        119.      Cain repeatedly made false and defamatory statements concerning Quill and its

 publications, as set forth in detail above and, in addition, as described in hac verba in Exhibit 3 to

 this Complaint.

        120.      Cain anonymously conspired and colluded with others to publish and communicate

 these false and defamatory statements concerning Quill and its publications to third parties without

 privilege or authorization, including accusations Quill’s author is engaging in harassment, and are

 presently maintaining and continuing such tortious activities.

        121.      Cain intentionally published these defamatory falsehoods in a manner and in a

 medium in which she could be certain that republication would occur.

        122.      Cain published the false and defamatory statements concerning Quill with actual

 malice, spite, legal malice, with knowledge of the statements’ falsity, or with reckless and

 negligent disregard for the falsity of the statements.

        123.      Both Cain and her publisher’s misconduct and unlawful activities caused, and

 continue to cause, Quill actual harm for which it is entitled to recover compensatory and punitive

 damages.


                                                   35
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 36 of 38 PageID# 387



        124.    Cain’s continuing campaign of defamation, interference with business

 relationships, and the conspiracy between Cain and her publisher, threaten additional and

 imminent harm to Quill, including reputational and other injury that may not be remedied by

 money damages. Quill is entitled to injunctive relief against Cain on this and all counts in the

 Complaint.

                           COUNT IV – STATUTORY CONSPIRACY

        125.    Quill adopts and re-alleges each and every paragraph and title above as if set forth

 verbatim herein.

        126.    Cain and her publisher, Blushing Books, acted as two or more persons who

 combine, associate, agree, mutually undertake or concert together for the purpose of willfully and

 maliciously injuring Quill in its reputation, trade, business or profession, such conspiracy having

 as its purpose and effect injuring Quill in its reputation, trade, business and profession, in violation

 of Va. Code § 18.2-499. Overt acts in furtherance of this conspiracy include, but are not limited

 to, those described in Paragraph 52 (Cain and her publisher coordinating Facebook post); those

 described in Paragraph 62 (Cain instructing her publisher to telephone Amazon to convince

 Amazon to cease selling Quill books); those described in Paragraph 93 (Cain asking publisher for

 assistance in stopping “spin-off” series); those described in Paragraph 94 (publisher suggesting

 that Cain copyright omegaverse, or completely eliminate Quill’s ability to sell anything on

 Amazon), and those described in Paragraph 95 (publisher instructing reader to purchase Quill

 books, “wait a few days” and then return them to Amazon, claiming plagiarism: “We are actively

 working with Amazon to get Z.E.’s books taken down but a few customer returns listing plagiarism

 can only help.”).




                                                   36
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 37 of 38 PageID# 388



        127.    The factual allegations regarding defendant’s participation in and preparation of the

 false DMCA notices are incorporated into this state-law claim not as the basis for substantive

 defamation liability, but rather as evidence of legal and common-law malice justifying an award

 of punitive damages.

        128.    Cain’s conspiracy and her participation in this conspiracy, including overt acts of

 defamation and the propagation of defamatory falsehoods, have caused damage and injury to the

 Quill. Quill is entitled to recovery as provided by law, including compensatory damages, treble

 damages, punitive damages, costs and attorney’s fees, pursuant to Va. Code § 18.2-500 (A).

        129.    Cain’s conspiracy and her participation in this conspiracy, and the continuing acts

 of defamation in furtherance of the aims of the conspiracy, warrant the award to Quill of temporary,

 preliminary, and permanent injunctive relief, pursuant to Va. Code § 18.2-500(B).


                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Quill Ink Books Limited, prays for the following relief:

        1.      Injunctive relief restraining Cain, her agents, publishers, servants, employees,

 successors and assigns, and all others in concert and privity with them, from bringing any lawsuit

 or threat against Quill, its author, or any other person or entity for copyright infringement relating

 to publication of the MYTH      OF   OMEGA series, or from posting any allegation of copyright

 infringement or plagiarism against Quill and its MYTH OF OMEGA series written under the “Zoey

 Ellis” brand of books on any social media or in any other forum or manner;

        2.      Compensatory damages in the amount of one million dollars on each count, or such

 other amount as the evidence at trial shall indicate;

        3.      Punitive damages as allowable by law to the amount of $350,000;

        4.      Treble damages on Count Four, pursuant to Va. Code § 18.2-500(A);

                                                  37
Case 1:19-cv-00476-LO-MSN Document 27 Filed 09/09/19 Page 38 of 38 PageID# 389



         5.    Attorney’s fees and expenses pursuant to 17 U.S.C. § 512(f), other portions of the

 COPYRIGHT ACT, Va. Code 18.2-500, and as otherwise allowed by law;

         6.    Quill’s recoverable costs; and

         7.    Any further relief as the Court deems just and equitable.

 September 9, 2019                              Respectfully submitted,

                                                QUILL INK BOOKS LIMITED

                                                By: /s/ John M. Bredehoft
                                                    John M. Bredehoft
                                                    Virginia State Bar No. 33602
                                                    KAUFMAN & CANOLES, P.C.
                                                    150 West Main Street, Suite 2100
                                                    Norfolk, Virginia 23510
                                                    757-624-3000
                                                    757-624-3225 (direct)
                                                    888-360-9092 (facsimile)
                                                    jmbredehoft@kaufcan.com
                                                    Counsel for Plaintiff
                                                    Quill Ink Books Limited

                                CERTIFICATE OF SERVICE

        I hereby certify that on September 9, 2019, I electronically filed the foregoing First
 Amended Complaint with the Clerk of Court using the CM/ECF system, which will automatically
 provide notice to all counsel of record.


                                                     /s/ John M. Bredehoft




                                                38
 17754017v2
